UNPUBLISHED

                     UNITED STATES COURT OF APPEALS
                         FOR THE FOURTH CIRCUIT


                              No. 03-2121


EDWARD K. NELSON,

                                               Plaintiff - Appellant,

            versus



PAROLE & PROBATION COMPACT ADMINISTRATORS'
ASSOCIATION; ANN HYDE, State of South Carolina
PPCAA Administrator,

                                              Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.    G. Ross Anderson, Jr., District
Judge. (CA-03-670-3-13BD)


Submitted: January 29, 2004                 Decided:   February 4, 2004


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward K.   Nelson, Appellant Pro Se. Richard Lynn Masters, MASTERS,
MULLINS &   ARRINGTON, Louisville, Kentucky; Tommy Evans, Jr., SOUTH
CAROLINA    DEPARTMENT OF PROBATION, PAROLE & PARDON SERVICES,
Columbia,   South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Edward K. Nelson appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief without prejudice on his 42 U.S.C. § 1983 (2000) complaint.

We   have   reviewed   the   record    and   find   no   reversible   error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss

the appeal for the reasons stated by the district court.                 See

Nelson v. Parole & Probation Compact Administrators’ Ass’n, No. CA-

03-670-3-13BD (D.S.C. filed           Aug. 19, 2003 & entered Aug. 20,

2003).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                 DISMISSED




                                  - 2 -